Citation Nr: 1108904	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-03 528A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for diabetic peripheral neuropathy of the lower extremities, claimed as due to diabetes mellitus, type II.   

3.  Entitlement to service connection for arthralgia of the hips and legs, claimed as due to diabetes mellitus, type II.  

4.  Entitlement to service connection for arthralgia of the back, claimed as due to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from June 1972 to June 1975 in the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Custody of this case was subsequently transferred to the RO in Louisville, Kentucky. 

In August 2010, good cause was found for requesting that a hearing scheduled in May 2010 should be rescheduled.  However, later in August 2010 the Veteran's representative cancelled the request for a videoconference before a Veterans Law Judge.  

During this appeal an October 2009 rating decision awarded the Veteran special monthly pension based on need for aid and attendance.  A February 2010 rating decision granted service connection for residuals of a closed fracture of the lateral malleolus of the right fibula with post-traumatic arthritis of the right medial malleolus, which was assigned an initial 20 percent disability rating, both effective from January 12, 2004.  The Veteran did not appeal either of these rating decisions. 

In a typed statement from the Veteran's sister in May 2009, as well as in an earlier statement, it was asserted that the Veteran has posttraumatic stress disorder (PTSD).  This matter is brought to the attention of the RO for clarification.  


FINDINGS OF FACT

1.  During the Vietnam Conflict, the Veteran served aboard the U.S.S. Flint in the waters off of the Republic of Vietnam but did not have any duty or period of visitation in the Republic of South Vietnam. 

2.  Diabetes is first shown decades after the Veteran's period of military service and is not shown to be related to his military service. 

3.  Diabetic peripheral neuropathy of the lower extremities, arthralgia of the hips and legs, and arthralgia of the back, claimed as due to diabetes mellitus, type II, are first shown decades after the Veteran's period of military service and are not shown to be related to his military service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, to include as due to exposure to Agent Orange, was not incurred in or aggravated by service; and diabetes mellitus as a chronic disease may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e) (2010).  

2.  Diabetic peripheral neuropathy of the lower extremities, claimed as due to diabetes mellitus, type II, was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) and (e), 3.310 (2010).  

3.  Arthralgia of the hips and legs, claimed as due to diabetes mellitus, type II, was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) and (e), 3.310 (2010).  

4.  Arthralgia of the back, claimed as due to diabetes mellitus, type II, was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) and (e), 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Duty to Notify

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in February 2004.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also informed that he should submit evidence that he served in-country in the Republic of Vietnam, which meant he physically served in or visited the Republic of Vietnam.  If he were stationed aboard a ship, he was advised to show that he had disembarked in Vietnam.  The Veteran was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  

By RO letter dated in August 2004 the Veteran was requested to provide information as to the circumstances of any service in Vietnam and whether there was any reason why his Vietnam service might not be shown in his personnel record.  He was requested to provide any copies in his possession of temporary duty order, hostile fire pay vouchers, and other evidence of service in Vietnam. 

As for the degree of disability assignable and effective date of the claim for service connection, the Veteran was provided this notice by RO letter in March 2006.  

The Veteran was again provided notice as to the elements required to substantiate a claim for service connection, including on a secondary basis, by RO letter of March 2007.  He was also informed that he should submit evidence that he served in-country in the Republic of Vietnam, which meant he physically served in or visited the Republic of Vietnam.  If he were stationed aboard a ship, he was advised to show that he had disembarked in Vietnam.  The Veteran was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  By RO letter of March 2009 he was again requested to submit evidence verifying his physical presence on land in Vietnam.  

While the additional notices, including that addressing disability ratings and effective dates, were after the initial denial in December 2004, they preceded readjudication of the issues in the Supplemental Statements of the Case (SSOCs) in October 2009, December 2009, and February 2010.  An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.   Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed.Cir. 2007) (an SSOC serves as a readjudication); see also Prickett, 20 Vet. App. at 377-78.   Moreover, as the claims for service connection are denied no disability rating or effective dates will be assigned and, so, there can be no possible prejudice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records and personnel records are on file.  The Social Security Administration has reported, in February 2010, that there are no medical records on file pertaining to the Veteran.  Information has been obtained from the Joint Service Records Research Center.  The Veteran was afforded the opportunity to testify at a videoconference but he cancelled that hearing.  

The Veteran has not been afforded VA examinations as to the claims for service connection because it is undisputed that each disability first manifested many years after active service and the crux of this case, with respect to each claimed disability, is whether the Veteran set foot on Vietnam soil for the purpose of the application of the provisions of presumptive service connection for those who were exposed to herbicides during service.  Because the Board finds that the Veteran did not set foot on Vietnam soil, any favorable medical opinion which might be rendered would have to be premised upon the Veteran's having set foot on Vietnam soil, a finding which is within the realm of the Board's jurisdiction.  In other words, such an examination would put an examiner in the place of being the ultimate finder of fact, which is not permissible.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran had active service from June 1972 to June 1975, during the Vietnam Conflict.  See 38 U.S.C.A. § 101(29)(A) and (B) (2010) and 38 C.F.R. § 3.2(f) (2010).  His DD 214 shows that he was awarded the National Defense Service Medal.  He was also awarded the Vietnam Service Medal with one Bronze Star for services in the Vietnam area of operations onboard the USS Flint during the period from November 5, 1972, to March 9, 1973.  He was eligible for hostile fire pay for November 1972, December 1972, January 1973, and March 1973.  His service personnel file reflects that he served aboard the USS Flint until June 1975.  While on board that ship, he participated in operations in the South China Sea in support of Operation Frequent Wind for its duration, from April 29th to May 2, 1975.  That operation involved the evacuation of American citizens and Vietnamese refugees from the vicinity of Saigon, South Vietnam, to U.S. Navy and other vessels which were supported in part by USS Flint.  

The Veteran's service treatment records are negative for any of the disabilities for which service connection is claimed.  

Records of the history of the USS Flint show that on April 8, 1975, the evacuation of Americans and dependents from South Vietnam, Operation New Life, had begun but the USS Flint's upkeep period was cut short so that she could join the Fleet in the South China Sea.  

Information from JSRRC reflects that according to the National Archives and Records Administration (NARA) and the Naval Historical Center, command histories, deck logs and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that are permanently retained.  These records do not normally annotate individuals arriving or going ashore on a routine basis.  Deck logs might indicate aircraft or boats arriving or departing but did not list passengers by name unless the person was a high ranking officer or very important person (VIP).  Also, deck logs did not normally list the destination of these aircraft and vessels.  Logbooks maintained on riverboats and launches were not considered permanent records.  Information regarding the duties and assignments requiring the Veteran to go ashore in the Republic of Vietnam might be in his Official Military Personnel File.  

None of these records indicate that the Veteran had any actual duty or visitation in the Republic of Vietnam or that he set foot in-country in the Republic of Vietnam.  

The RO made a Formal Finding in April 1009 determining that verification of service in Vietnam with respect to herbicide exposure of the Veteran for his period in the U.S. Navy from June 1972 to June 1975 was not possible. The RO stated that all procedures to verify service in Vietnam had been correctly followed but all efforts had been exhausted and further attempts would be futile. 

On file is information obtained from Wikipedia pertaining to Operation Frequent Wind indicating that this operation was an emergency evacuation by helicopter from Saigon, South Vietnam, in April 1975.  Information from that same source indicates that Operation New Life was the evacuation of about 110,000 Southeast Asian refugees displaced out of South Vietnam and took place from April 1974 to September 1975.  

VA outpatient treatment (VAOPT) records show that in October 2003 it was noted that the Veteran had been seen at another VA facility since 2001.  He had a history of type II, diabetes mellitus, and neuropathy.  A December 2003 VAOPT record noted that he had a history of his feet hurting for two years. 

In an April 2004 statement the Veteran reported that during the evacuation of Saigon his ship tied up to a dock and some servicemen went ashore to help loading refugees and their possessions onboard.  In an August 2004 statement he reported that his ship usually supplied ammunition to other ships while standing 10 to 15 miles off shore.  On their last trip his ship tied up to a dock and took on 20 to 30 refugees.  They had gone ashore to load up the belongings of the refugees and returned to the ship. 

In a March 2006 Income - New Worth and Employment stated the Veteran reported that his diabetes and neuropathy of the feet had begun in August 2003.  

On file are statements from the Veteran's sister, essentially replicating the contentions of the Veteran as to his service in Vietnam.  

Principles Governing Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303. 

Certain conditions, such as diabetes mellitus, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.

Disability that is proximately due to or the result of a service-connected disorder shall be service-connected; also service connection will also be granted for aggravation of a non-service-connected condition by a service-connected disorder, although compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b). 

Herbicide Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of section 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active military service acute and subacute peripheral neuropathy will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Note 2 to 38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Anlaysis

In sum, the only grounds upon which service connection is claimed is that the diabetes (the other disabilities being claimed as secondary to diabetes) is due to inservice herbicide exposure and not that diabetes manifested during or within one year of discharge from his active service in 1975 or that diabetes is otherwise related to the Veteran's military service.  

Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeal will be denied.

As noted, the Veteran has alleged that he was in the coastal waters of Vietnam, having been on a ship that anchored at a South Vietnamese port.  The evidence suggests that this may have been possible.  However, he has not submitted corroborating evidence that he actually set foot on Vietnam soil.  

Further, the fact that the Veteran received the Vietnam Service Medal does not, as he implicitly suggests, establish that he set foot in-country in the Republic of Vietnam during the Vietnam Conflict.  Rather, he was given that decoration and even received hostile fire pay for a period during 1972 and 1973 and as to this period of service there is no contention or evidence that he set foot in South Vietnam.  

As to his allegations that he set foot in South Vietnam during Operation Frequent Wind, the Board notes that the Veteran does not provide any convincing details of events that occurred.  Moreover, he has not provided any corroborating evidence, and he has not indicated that any such corroborating evidence exists. 

Accordingly, the Board finds that the Veteran did not set foot on Vietnam soil, even though he was aboard a ship that was in the coastal waters of South Vietnam.  

It has been suggested that herbicides were blown on to the USS Flint when in the coastal waters of Vietnam or when docked at port in South Vietnam.  The Veteran's allegations are not probative because they are uncorroborated by either service records documenting that he personally went ashore to South Vietnam or by any other source.  No competent evidence has been presented to corroborate this theory and, thus, it remains no more than mere speculation.  Moreover, this theory does not meet the regulatory requirement of in-land service in Vietnam to invoke the presumption applicable under U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6).  Likewise, there is no competent evidence, lay or medical, that any of the claimed disabilities is in any way related, much less secondary to, the Veteran's service-connected disability of the right ankle. 

The statements of the Veteran's sister are clearly predicated upon information related to her by the Veteran and, so, have no greater probative value than his own statements.  

There is no evidence of diabetes or any of the claimed disabilities during service or until decades after termination of the Veteran's military service in June 1975, nor is it contended otherwise.  

On the question of whether service connection may be granted on the basis that diabetes or any of the claimed disabilities was first diagnosed after service, considering all the evidence, including that the diabetes and the other claimed disabilities first manifested many, many years after service, and the absence of any competent medical evidence that associates his diabetes or any of the other claimed disabilities to an injury, disease, or event of service origin, service connection is not warranted on this basis. 


For the foregoing reasons and bases, the preponderance of the evidence is against the claims, and, thus, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  






ORDER

Service connection for diabetes mellitus, type II; for diabetic peripheral neuropathy of the lower extremities, claimed as due to diabetes mellitus, type II; for arthralgia of the hips and legs, claimed as due to diabetes mellitus, type II; and for arthralgia of the back, claimed as due to diabetes mellitus, type II, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


